       Case 7:19-cv-05503-VB-PED Document 116 Filed 07/14/20 Page 1 of 1



                                                                                            Eliza M. Scheibel
                                                                                  Direct dial: (914) 872-7303
                                                                             eliza.scheibel@wilsonelser.com
 July 14, 2020

By ECF

Hon. Paul E. Davison
United States Magistrate Court
For the Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:     Victoria Malone v. Town of Clarkstown, et al. Docket No. 19 CV 5503 (VB)
        Our File No.: 12129.00297

Dear Judge Davison:

We represent defendants the Town of Clarkstown, Tucker Connington, David Salvo, and Robert Klein in
the above-captioned action. We write pursuant to Local Rule 1.4 to request leave to withdraw as counsel
for Robert Klein. We became aware of an issue on Monday, July 13, 2020, and confirmed the existence of
a conflict between Mr. Klein and the Town of Clarkstown today. We request permission to submit a
confidential letter in support of withdrawal for in camera review by the court only, as counsel learned of
the conflict through privileged attorney-client communications. Due to this conflict, Wilson Elser seeks to
withdraw as counsel for Mr. Klein, and Mr. Klein should be provided an opportunity to retain new counsel.

With respect to the status of the case, document discovery is almost complete, however depositions have
not yet begun, in part due to several disputes that arose between the parties regarding depositions, for which
defense counsel was preparing a letter motion to this court when we learned of the conflict. Some of those
disputes may now become moot. A status conference is scheduled in this case for July 16, 2020, the fact
discovery deadline is August 20, 2020, and the expert discovery deadline is October 20, 2020.

Prior to learning of the conflict, we had been in communication with plaintiff’s counsel regarding a number
of issues, including the parties’ joint agreement to request a 30-day extension of discovery deadlines. Due
to the unexpected conflict, we would instead request that the current discovery deadlines be stayed, pending
the retention of new counsel for Mr. Klein. We have no objection to Plaintiff’s request to postpone the July
16, 2020 conference, but suggest that it may make more sense to reschedule it after new counsel enters an
appearance for Mr. Klein.

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP



Eliza M. Scheibel

cc :
All counsel (via ECF)
Robert Klein (via first class mail)




8346662v.1
